Citation Nr: 1235097	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a right hip injury. 

2.  Entitlement to an increased rating for residuals of a right ulnar nerve injury with ulnar anesthesia, multiple tendon transplants, and scars, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter came on appeal before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts. 

The Veteran testified before the undersigned Veterans Law Judge at an October 2008 hearing; the hearing transcript has been associated with the claims file. 

In a January 2009 decision, the Board affirmed the RO's denial of the benefits sought on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted a January 2010 Joint Motion for Partial Remand, stating that the part of the Board's decision that denied (1) an increased evaluation in excess of 40 percent for residuals of a right ulnar nerve injury with ulnar anesthesia, multiple tendon transplants, and scars; and (2) service connection for residuals of a right hip injury was remanded for compliance with the instructions of the Joint Motion.  The Board notes, with respect to the other issues addressed in the January 2009 Board decision, that the Veteran has, pursuant to the January 2010 Joint Motion, abandoned his claim of entitlement to service connection for residuals of a pelvis injury.  

The issue of entitlement to service connection for residuals of a left foot injury was remanded by the Board in January 2009, and remains on appeal.  In that regard, the Board observes that the file contains no indication that development ordered in the January 2009 remand has been undertaken by the Agency of Original Jurisdiction (AOJ).  The Board further notes that while the current appeal was in remand status, the AOJ granted service connection in May 2010 for posttraumatic stress disorder and assigned a 50 percent evaluation; in February 2012 the AOJ also granted a total evaluation based on service-connected disability (TDIU) and basic eligibility to Dependents' Educational Assistance (DEA).

The issue of entitlement to an increased rating for residuals of a right ulnar nerve injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

No chronic right hip disability was manifest in service, and the currently claimed right hip disability is unrelated to service.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

Letters dated in October 2004 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In February 2009 the Veteran was advised of the manner in which VA determines disability evaluations and effective dates.

A December 2011 letter advised the Veteran of the status of his appeal.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA examination was conducted and the Board finds that it was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing his conclusions.  The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ), during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 
 
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of arthritis may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

Service treatment records reflect that the Veteran was seen in an emergency room in February 1969 after a motor vehicle accident.  He was unconscious on arrival and the smell of alcohol was noted with breathing.  The records indicate a pelvis, right hip posterior dislocation with interval rotation of the right thigh and adduction of the right leg.  February 1969 medical notes show that the Veteran was being treated for a posterior dislocation of the right hip, reduced.  Both legs were in traction, with the left leg in a cast.  The right hip was to be kept extended. An April 1969 X-ray of the pelvis revealed demonstrated atrophy of the bone of the right hip, indicating viability of the femoral head.  Examination was otherwise within normal limits.  The Veteran was hospitalized through May 1969, and was on convalescent leave though June 1969.  A September 1969 separation examination report does not note any chronic residuals of the right hip injury. 

In January 1970 a private provider noted that the Veteran was in a motor vehicle accident in service with a dislocated right hip which was reduced and was no longer troublesome. 

A June 1986 VA examination report contains no reference to complaints or abnormal findings pertaining to the Veteran's right hip.  Likewise, a May 1990 VA examination report is negative for any complaint referable to the Veteran's right hip.  

VA treatment reports dated from 2003 to 2008 do not reflect current treatment for a disability of the right hip.  

A July 2008 VA mental health discharge summary notes a diagnosis of residual episodic severe right hip arthralgias, status post hip dislocation arising from a military motor vehicle accident. 

A comprehensive VA examination was completed in August 2007.  The examiner summarized findings from the Veteran's service treatment records, to include a diagnosis of posterior dislocation of the right hip, reduced.  He noted the April 1969 X-ray findings.  He also reviewed post-service treatment records.  The Veteran was interviewed and he further described his in-service injuries.  March 2005 X-rays of the right hip and pelvis were reviewed.  They revealed minimal narrowing at both hip joints with mild subchondral sclerosis and cyst formation primarily on the right.  There was sclerosis about the pubic symphysis, probably degenerative.  The diagnosis was mild degenerative change in the right hip, minimal degenerative change of the left hip, and nonspecific sclerosis of the right femoral head.  The examiner noted that service treatment records reflected a right hip dislocation from an automobile accident and that the Veteran underwent reduction and was placed in traction.  He indicated that an orthopedic examination completed in 1970, close to the time of the original injury, showed that the hip was no longer troublesome.  He also noted that there was no clear mention of a right hip problem or residual right hip dislocation problem on separation examination.  The examiner stated that from this information, it would seem that the Veteran's right hip dislocation did resolve and improve.  He noted that X-rays taken in 2005, many years after the Veteran's initial hip dislocation, noted mild degenerative and nonspecific sclerosis right hip changes.  He stated that such X-ray changes would appear to have likely developed more due to age and chronic related changes than to the distant acute injury of a right hip dislocation and reduction.  The examiner stated that the Veteran's claimed right hip residuals were not due to or aggravated by service.  He stated that the Veteran's current right hip mild arthritis was likely due to chronic age and gait related changes. 

Records from the United States Office of Personnel Management indicate that the Veteran was approved for disability retirement in September 2006.  A memorandum dated in June 2006 indicates that the Veteran was found to be disabled for his position based on arthritis and a severed ulnar nerve with paralysis.  Records from the Social Security Administration indicate that the Veteran was found to be entitled to disability benefits in April 2004.  Records associated with that award do not reflect that the Veteran claimed a right hip disability.  

Having carefully reviewed the record, the Board has determined that service connection is not warranted for residuals of a right hip injury.  As an initial matter, the Board notes that an injury or disease incurred during active service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of drug or alcohol abuse by the claimant.  38 C.F.R. § 3.301(d) (2011).  However, while service treatment records show that the Veteran had alcohol on his breath when he was treated following the in-service motor vehicle accident; it does not appear that the Veteran was the driver of the vehicle, and there is no indication in the service records that the injuries sustained during the accident were not incurred in the line of duty. 

Service treatment records clearly reflect an injury to right hip in service.  However, no residuals of a right hip injury were noted at the time of the Veteran's separation from service, and a January 1970 medical report, completed within a year of the Veteran's separation from service, shows that the Veteran's hip was no longer troublesome.  The earliest evidence of a diagnosed pelvis and right hip disability was a March 2005 VA X-ray report, over 35 years after the Veteran's separation from service. 

An August 2007 VA examination reflects current diagnoses of sclerosis of the public symphysis, likely degenerative and mild degenerative changes in the right hip; however, these disabilities are not shown to be related to service.  The examiner opined, based on examination and findings in the medical record, that the Veteran's sclerosis of the public symphysis was likely age related and was not due to or aggravated by service.  The examiner opined that the Veteran's claimed right hip residuals were not due to or aggravated by service.  He found, instead, that right hip arthritis was likely to due to chronic age and gait related changes.  The examiner cited relevant facts and provided sound reasoning in coming to this conclusion.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that a July 2008 mental health note indicates a diagnosis of right hip arthralgias, status post hip dislocation arising from a military motor vehicle accident; however, there was no examination or further reasoning provided in relation to this diagnosis.  The Board further notes that "arthralgia" is defined as joint pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322   (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988)).  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There is no other medical evidence which relates a current right hip disability to service.  Arthritis is not shown to have been manifest to a compensable degree within one year of the Veteran's separation from service.  

Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has argued to VA that he experienced symptoms related to his right hip during and since service.  However as discussed above, the Board finds that his statements to the contrary, in the pursuit of treatment following separation from service, prove that his current statements are unreliable and not credible with respect to the onset of right hip symptoms.  The most credible evidence regarding the more likely date of onset of the claimed right hip disability consists of treatment records reflecting onset of symptoms many years after service discharge.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses related to the Veteran's right hip, it does not contain reliable evidence which relates this claimed disability to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Having determined that the more probative evidence points to a remote, post-service onset of the claimed disability, the Board concludes that entitlement to service connection for residuals of a right hip injury must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 



ORDER

Entitlement to service connection for residuals of a right hip injury is denied.



REMAND

The Veteran seeks a higher evaluation for his right ulnar nerve injury residuals.  That disability is currently evaluated as 40 percent disabling.  This disability is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516 for paralysis of the ulnar nerve.  A 40 percent rating is warranted for severe incomplete paralysis of the major extremity.  A 60 percent rating is warranted for complete paralysis of the ulnar nerve in the major upper extremity.  Id.

In a September 2012 informal hearing presentation, the Veteran's representative pointed out that the Veteran had not been afforded a VA examination since 2004.  He also noted the Veteran's contention that the disability had worsened since this most recent examination.  The Board also observes that in the interim, the Veteran has been granted SSA disability benefits and disability retirement based at least in part on his right upper extremity disability.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the record indicates that the severity of the symptomatology associated with the Veteran's disabilities might have increased in severity since his last VA examination, remand for a VA examination is necessary.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of right ulnar nerve injury.  The claims file should be provided to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

The examiner should identify all manifestations of the ulnar nerve residuals to include whether there is evidence of complete paralysis of the ulnar nerve.  In describing the extent of paralysis, the examiner should note whether there is griffin claw deformity due to flexor contraction of the ring and little fingers, marked atrophy in the dorsal interspace and thenar and hypothenar eminences; loss of extension of the ring and little fingers; inability to spread the fingers, inability to adduct the thumb; or weakened flexion of the wrist.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record

2.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

3. Upon completion of the above action, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


